DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/11/2021. The amendments filed on
06/11/2021 have been entered. Accordingly, claims 1-3, 10-13, 15, 20, 25, 30-35, and 37-47 remain pending, claims 1, 10, 13, 15, 20, 25, 30, 33, 37-45 and 47 have been amended, and claims 48-49 have been added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition unit” in claim 13; 
“a processing unit” in claims 13, 15, 39;
“a signaling unit" in claims 13, 40-41;
“a control device” in claims 38, 42-45
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 32, 35, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the phrase “wherein the outputting an advance signal comprises displaying a countdown” in lines 1-3, which renders the claim indefinite because it is unclear if the advance signal of claim is meant to refer to the advance signal in claim 1, on which claim 10 is dependent, or if this is a separate and or difference advance signal.
Claims 32, 35, and 41, are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-13, 15, 20, 25, 30-33, 34-35, 39-41, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US20130012814, cited in the applicant’s IDS, hereafter “Taguchi”), in view Kuth (US20040068176), further in view of Rousso et al. (US20140163368, hereafter “Rousso”). 
Regarding claims 1 and 13, Taguchi teaches a method (“method of controlling an image diagnostic apparatus includes” [0017]) and an apparatus (“an image diagnostic apparatus” [0016]) for capturing medical images of a body (“a method of controlling an image diagnostic apparatus includes: acquiring data corresponding to a temporal change in density of a contact agent injected into an object [body]” [0017]), the body being an object from where biological 
an acquisition unit (“The density change acquisition unit is configured to acquire data
corresponding to a temporal change in density of a contact agent injected into an object” [0016]), performing a medical imaging scan of the body (“acquiring [performing] data corresponding to a temporal change in density of a contact agent injected into an object [a medical imaging scan of the body]” [0017]), a processing unit (item 5 in FIG. 1) configured to 
determine a start time for starting manual contrast administration (S3 in FIG. 5); and 
a signaling unit (“The control unit 4” [0024]), coupled to the acquisition unit (see FIG. 1), the signaling unit configured to 
output necessary information regarding the contrast imaging (“The control unit 4 has additional functions including a function of controlling the data acquisition system 3 for the contrast imaging based on the trigger signal outputted from the data processing system 5 and a function of providing the display unit 7 and other devices with information necessary for the contrast imaging [e.g. when the contrast is injected]” [0024]), outputting a signal to indicate at least one of starting the medical imaging scan (“the trigger generating unit 10 has a function of outputting a produced trigger signal to the control unit 4. Being provided with a trigger signal, the control unit 4 is able to start scan, change imaging mode, or output necessary information” [0032]) an end time for the medical imaging scan of the body (“and a function of controlling the data processing system 5 to end the imaging [end time] when the index showing the contrast effect 
However, in the same field of endeavor, Kuth teaches the body being a human body or body of an animal (see human patient 11 in FIG. 1);
the signaling unit configured to (“the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection, and that is transmitted to an imaging medical examination device 17” [0034])
output a first indication at the start time ([0034] control unit 4 applies a signal to a signal output 15 as an indication of the start time of the injection) indicating performance of the manual contrast administration ([0010] a signal is generated at specific point in time, when the arrangement detects that the container is still occupied/full by the substance/contrast agent), and 
output an advance signal after computing an end time ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended),
advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals course of the injection advance of the end of the injection).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by Taguchi with the body being a human body or body of an animal and signaling unit being configured to output a first indication at the start time indicating performance of manual contrast administration, output an advance signal after computing the end time, and output a second indication at the end time for ending the manual contrast administration and after outputting the advance signal and the second indication termination of the manual contrast administration as taught by Kuth in order to improve temporal coordination of a bolus injection with the start of a measurement with a radiological examination device ([0009] of Kuth).
Taguchi, in view of Kuth, does not explicitly disclose the contrast administration being instructing performance of the manual contrast administration and the second indication instructing termination of the manual contrast administration.
However, in the same field of endeavor, Rousso teaches the contrast administration being manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]),
output a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file” [1189]) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), and 
output a second indication at the end time for ending the manual contrast administration ([1189] outputting an indication at the finish of the contrast administration/injection), the second indication instructing termination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189], and see [1178] conveying instructions relating to the  time of dose preparation and scheduled imaging time and [1189] a mark/signal indicating the end of injection as provided by the [1186] transceiver to the controller in order to stop  the injection of the contrast agent  in response to input of an injection stop instruction from [1513] the user according to the calibration settings based on radiation readings) instructing performance of the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Taguchi and Tsukagoshi with the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, and output a second indication at the end time for ending the manual contrast administration, the second indication instructing termination of the manual contrast administration, the second indication being an ending of the first indication as taught by Rousso in order to provide the injection profile in one or more fixed periods (frequencies) selected to fit the expected kinetic profile, and to keep the concentration in the blood controlled so as to produce a desired spectral performance of the blood concentration ([1133] of Rousso).
Regarding claim 2, Taguchi, in view of Kuth  and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Taguchi discloses wherein the determining determines the start time for starting the start of the contrast administration  (“a start signal SS can be transmitted by the control and processing unit 10 to the contrast medium administration unit 18” [0106]), based on an automatic start of the medical imaging of the body (“The control unit 4 is capable of controlling [automatic] the data acquisition system 3 based on a trigger signal outputted from the data processing system 5, whereby the control unit 4 is given a function of 
Regarding claim 3, Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein a start of the medical imaging scan of the body is based on the start time for starting the contrast administration (“Synchronizing with camera acquisition allows better spatio-temporal coverage, as the injection and the scanning plans may be optimized together” [1129]).
Regarding claim 10, 15, 30, and 33, Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Taguchi discloses the characteristic time interval is based on a flow model (“changes in the CT value within a ROI (Region Of Interest) [defined position] are monitored contrast agent injected into an object” [0004] also see FIG. 5), and specifically, Rousso discloses disclose wherein the computing the end time ([1189] a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration) for ending the manual contrast administration ([1862] the time in which one radiotracer is expected to peak and the other to diminish, etc. In particular, the injection time plan can detect the best timing to begin/increase/decrease/stop injections) is based on a characteristic time interval ([1191], [1192] measurement and control can also be carried out via the syringes themselves, by controlling the plunger by the operator so that predict optimal imaging timing by acquiring measurements from monitoring image data which estimates pharmacokinetics of the radiopharmaceuticals in the body organs that determine when enough of the substance reaches the target tissue region being imaged, [1213] providing optimal timing for injection-to-measurement delta), and the characteristic time interval ([1126], [1129], [1133]-
Regarding claims 11, 31, 34, and 40, Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the signaling unit (“the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection, and that is transmitted to an imaging medical examination device 17” [0034]) is configured to output the advance signal before outputting the first indication (“As soon as the piston 5A reaches the end of the cylinder 7A, it blocks the transfer of light to the light sensor 25. This generates an electronic signal [an advance signal] in the control unit 4A with the information that the piston 5A has completely filled the reservoir of the injector 3A [prior to administration of the contrast]” [0035]).  

Regarding claims 20, 25, and 39, Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]), and wherein the computing the end time ([1189] a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration) for ending the manual contrast administration ([1862] the time in which one radiotracer is expected to peak and the other to diminish, etc. In particular, the injection time plan can detect the best timing to begin/increase/decrease/stop injections) is based on a characteristic time interval ([1191], [1192] measurement and control can also be carried out via the syringes themselves, by controlling the plunger by the operator so that predict 
Regarding claim 46, Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein each* of the first indication and the second indication is a visual indication or an acoustic indication ([1186] the syringe includes an indicator for providing a visual or audible indication that the contrast agent is being administered).
*It is noted that the claim is interpreted in the alternate, as it is presently constructed, requiring the first and second indications to only be one of a visual indication, a haptic indication or an acoustic indication, not all three.
Regarding claim 47, Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein the computing the end time for ending the manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182], [1189] a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration), and specifically, Taguchi discloses computes the end time for ending the contrast administration according to TI,off = TE - ΔT, TI,off representing the end time for ending the manual contrast administration, TE representing the end time for the medical imaging scan, and ΔT representing a characteristic time interval (see [0028], [0038], [0041-0043] and [0066]).
Regarding claim 48, Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the outputting the advance signal outputs the advance signal at a determined period before the outputting the second indication ([0022] electronic advance signal information is provided to indicate certain/predetermined points in time and time intervals of the injection procedure such as, e.g. the time interval between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals course of the injection advance of the end of the injection).
Regarding claim 49, Taguchi, in view of Kuth and Rousso, substantially discloses all the  
Claims 37-38 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kuth, in view of Rousso, further in view of Tsukagoshi (US20100292570).
Regarding claim 37, Kuth discloses a method, comprising:
outputting a first indication (“the arrangement detecting the fill state has a signal [indication] output for control data, in particular for control of an imaging examination device” [0024]) performance (“a timing element [operating state of a medical machine] to evaluate the time curve of the injection, in particular to measure the time between the beginning and the end of the injection [in order to indicate performance]” [0022] and “The switches 12 are connected to the control unit 4 and communicate [indicate] to the control unit 4 that the piston 5 has reached the point and thus that the reservoir is filled [to perform administration]” [0033]) of manual administration of a contrast agent to a body (“The substance [contrast agent] is intravenously injected [administration] into the patient 11” [0033]), the outputting of the first indication outputs the first indication at a start time for the starting of the manual contrast start and end times, duration) that can be directly transmitted to an examination device is available at the signal output [first indication]” [0024], the end time for ending the administration of the contrast agent computer based on an end time for ending an x-ray imaging scan of the body;
output an advance signal after computing an end time for administration of the contrast agent ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended); and
outputting a second indication instructing the termination of the manual administration of the contrast agent (“a timing element [operating state of a medical machine] to evaluate the time curve of the injection, in particular to measure the time between the beginning and the end of the injection [termination of the manual administration]” [0022]) and after outputting the advance signal ([0022] electronic information is provided indicating different points in time and time intervals of the injection procedure such as, e.g. the time interval between beginning and in advance of the end of the injection [0034] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals course of the injection advance of the end of the injection), the outputting second indication outputs a second indication at an end time for ending the manual administration of the contrast agent (“the arrangement detecting the fill state has a end times, duration) that can be directly transmitted to an examination device is available at the signal output [second indication]” [0024], and see Abstract which discloses system for the control of manual injection of a substance into a patient with a manually operated injector); but does not explicitly disclose outputting a first indication at the start time that is instructing performance of the manual contrast administration, and outputting a second indication at the end time for ending the manual contrast administration, the second indication that is instructing termination of the manual contrast administration, the second indication being an ending of the first indication.
However, in the same field of endeavor, Rousso teaches the contrast administration being manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]),
outputting a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file” [1189]) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), and 
outputting a second indication at the end time for ending the manual contrast 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Kuth and Tsukagoshi with the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, and output a second indication at the end time for ending the manual contrast administration, the second indication instructing termination of the manual contrast administration, the second indication being an ending of the first indication as taught by Rousso in order to provide the injection profile in one or more fixed periods (frequencies) selected to fit the expected kinetic profile, and to keep the concentration in the blood controlled so as to produce a desired spectral performance of the blood concentration ([1133] of Rousso).

However, in the same field of endeavor, Tsukagoshi teaches the end time for ending the administration of the contrast agent (“the scan controller 28 executes the main scan from the time T.sub.0 when the main scan is started to a time T.sub.1 after a lapse of a predetermined time. For example, the scan controller 28 ends the main scan at the time T.sub.1, which is later than the time T2 when the CT value becomes the stopping CT value A. Thus, injection of the contrast agent by the injector 5 is stopped at the time T.sub.2 during a period (from the time T.sub.0 to the time T.sub.1) when the main scan is executed” [0063]); and
timing operation of an x-ray imaging device for performing the x-ray imaging scan of the based on the start time for starting the administration of the contrast agent (“In imaging by the X-ray CT apparatus, the timing of flow of the contrast agent into the target organ is determined to start a scan (may be referred to as the "main scan" hereinafter) and acquire image data” [0007] and “FIG. 4 is a view for describing the timing to start imaging and the timing to end imaging in accordance with the concentration of a contrast agent in the embodiment of the present invention, and is a graph showing change in concentration of the contrast agent in a region of interest of a subject” [0023]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Kuth and Rousso with the end time for ending the administration of the contrast agent and the timing of the operation of an x-
Regarding claim 38, Kuth discloses an apparatus for capturing medical images of a body, the body being a human body (“an imaging medical examination device 17” [0034] and see FIG. 1, item 11 of human patient), the apparatus comprising: an imaging modality configured to perform an imaging scan of the body; and a control device coupled to the imaging modality (“the portion of the imaging region in which the marker 31 is located can be selectively imaged with the medical examination device. The information about the size of the marking volume 31A, and therewith about the fill state of the marker 31…and be used to control the medical examination device 17C” [0048]), the control device configured to determine a start time for starting manual contrast administration  (“information about the injection procedure (start and end times, duration) that can be directly transmitted [once determined] to an examination device is available at the signal output” [0024], also see [0033]), and 
output a first indication performance of manual administration of a contrast agent to a body (“the arrangement detecting the fill state has a signal output for control data, in particular for control of an imaging examination device. For example, information about the injection procedure (start and end times, duration) that can be directly transmitted to an examination device is available at the signal output” [0024), the outputting of the first indication at the start time instructing the performance of the manual contrast administration (“a timing element [operating state of a medical machine] to evaluate the time curve of the injection, in particular 
output an advance signal after computing an end time ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended), and 
output a second indication (“the arrangement detecting the fill state has a signal [indication] output for control data, in particular for control of an imaging examination device. For example, information [indication] about [starting of] the injection procedure (start and end times, duration) that can be directly transmitted to an examination device is available at the signal output [second indication]” [0024]) at the end time instructing termination of the manual contrast administration (“The arrangement to detect the fill state can have a timing element to evaluate the time curve of the injection, in particular to measure the time between the beginning and the end of the injection. This allows an evaluation of the time curve of the injection and has the advantage of making the different points in time and time intervals of the injection procedure such as, for example, the time interval between beginning and end of the injection, available as electronic information” [0022]) and after outputting the advance signal ([0022] electronic information is provided indicating different points in time and time intervals of the injection procedure such as, e.g. the time interval between beginning and in advance of the end of the instructing performance of the manual contrast administration, and output a second indication at the end time instructing determination of the manual contrast administration, the second indication being an ending of the first indication.
However, in the same field of endeavor, Rousso teaches the contrast administration being manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]),
output a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file” [1189]) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), and 
output a second indication at the end time instructing determination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189] and see [1863-1864] where the injection time plan is controlled and adjusted in response to voxel readings in particular the injection time plan can detect the best timing to begin and stop the injection) instructing 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Kuth with the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, and output a second indication at the end time instructing determination of the manual contrast administration, the second indication being an ending of the first indication as taught by Rousso in order to provide the injection profile in one or more fixed periods (frequencies) selected to fit the expected kinetic profile, and to keep the concentration in the blood controlled so as to produce a desired spectral performance of the blood concentration ([1133] of Rousso).
Kuth, in view of Rousso, does not explicitly disclose the imaging modality being configured to perform an x-ray imaging scan of the body and to compute an end time for ending the manual contrast administration.
However, in the same field of endeavor, Tsukagoshi teaches an imaging modality being an x-ray imaging modality configured to perform an x-ray imaging scan of the body (“In imaging by the X-ray CT apparatus, the timing of flow of the contrast agent into the target organ is determined to start a scan (may be referred to as the "main scan" hereinafter) and acquire image data” [0007] and “FIG. 4 is a view for describing the timing to start imaging and the timing to end 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Kuth with the imaging modality being an x-ray imaging modality configured to perform an x-ray imaging scan of the body and to compute an end time for ending the contrast as taught by Tsukagoshi in order to reduce the wasted contrast agent while imaging with the contrast agent frown into the target site ([0063] of Tsukagoshi).
Regarding claim 42, Kuth, in view of Rousso and Tsukagoshi, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses manual contrast administration (“manual injection, in which the time curve of the delivery of the substance to be injected is recorded. The substance to be injected can be, for example, a contrast agent” [0010]), and specifically, Tsukagoshi discloses wherein the computing the end time for ending the manual contrast administration is based on a characteristic time interval, and the characteristic time interval is based on a flow model (“in a case that 300 [HU] is set as the target CT value, the second monitor 31 outputs the instruction to stop injection of the contrast agent to the injector 5 when the CT value within the ROI becomes 300 [HU] or more” [0134], also see T3 in FIG. 3).

Regarding claim 44, Kuth, in view of Rousso and Tsukagoshi, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the control device is configured to generate an advance signal before outputting the first indication (“manual injection, in which the time curve of the delivery of the substance to be injected is recorded. The substance to be injected can be, for example, a contrast agent” [0010] and “As soon as the piston 5A reaches the end of the cylinder 7A, it blocks the transfer of light to the light sensor 25. This generates an electronic signal [an advance indication] in the control unit 4A with the information that the piston 5A has completely filled the reservoir of the injector 3A [prior to administration of the contrast]” [0035]). 
Regarding claim 45, Kuth, in view of Rousso and Tsukagoshi, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the control device is .
Response to Arguments
Consideration of Chinese Office Action
	Applicant’s remarks filed 06/11/2021 request consideration of Chinese Office Action, see page ten, final paragraph-page eleven, first paragraph. Applicant is directed to the “List of References cited by applicant and considered by examiner” uploaded in the file wrapper for this application on 06/09/2021 which shows the Chinese Office Action was considered on 06/04/2021, as signed by the examiner.
Response to arguments under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 06/11/2021 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
In response the applicant’s remarks on page 12-13, the remaining arguments are directed 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793